Citation Nr: 1722986	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  11-32 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for a bilateral eye disorder.

2. Entitlement to service connection for a right hand disorder (claimed as contusion).

3. Entitlement to service connection for a right heel disorder (claimed as plantar fasciitis), to include as secondary to service-connected plantar fasciitis, left heel.

4. Entitlement to service connection for a right hip disorder, to include as secondary to service-connected thoracolumbar strain and right hamstring injury.

5. Entitlement to service connection for a left hand disorder.

6. Entitlement to service connection for headaches.

7. Entitlement to service connection for a left knee disorder.

8. Entitlement to service connection for tinea versicolor.
9. Entitlement to service connection for a stomach disorder, to include a stomach ulcer and gastritis.

10. Entitlement to service connection for a left wrist disorder.

11. Entitlement to service connection for a right wrist disorder.

12. Entitlement to service connection for chronic severe joint and muscle pain.

13. Entitlement to an earlier effective date for the increased evaluation of 60 percent for service-connected ulcerative colitis.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to June 1989, from June 1995 to November 1995, and from November 2000 to April 2001, with additional service in the Army National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a series of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The Veteran was scheduled for a videoconference hearing in September 2016.  The Veteran failed to appear and in a September 2016 statement explained that service-connected disabilities prevented him from attending.  He did not request a new hearing. 

As a procedural matter, the Board notes that many of the Veteran's service connection claims currently on appeal have been addressed in multiple rating decisions.  With respect to each service connection claim on appeal, the Veteran submitted new evidence within one year of each particular rating decision, and as a result, no rating decision became final.  Thus, there is no requirement for the Veteran to have submitted new and material evidence with respect to any issue.

With the exception of entitlement to an earlier effective date for the increased evaluation of 60 percent for service-connected ulcerative colitis, the issues listed above are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

From June 28, 2011, the Veteran had a diagnosis of ulcerative colitis, which has been manifested by severe symptoms, with numerous attacks a year and malnutrition, and health only fair during remissions.


CONCLUSION OF LAW

The criteria for an earlier effective date of June 28, 2011 for a disability rating of 60 percent for ulcerative colitis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38C.F.R. § 4.130, Diagnostic Code 7323 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duty to Notify and Assist

VA's duty to notify was satisfied by a November 2011 letter and subsequent letters. See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the Board notes that in cases where a compensation award has been granted and an initial disability rating and effective date have been assigned, the typical claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required, because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. 473; see also VAOPGCPREC 8-2003 (December 22, 2003).  Thus, because service connection has already been granted here, VA's notice obligations with respect to those issues are fully satisfied, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  It has sought relevant records.  VA has obtained and associated service treatment records, identified private treatment records, and VA treatment records with the file. The record does not indicate and the Veteran has not notified VA that additional VA medical records, private medical records, or relevant social security medical records exist. 


VA has most recently afforded the Veteran a VA intestinal examination in February 2016.  There is no indication that this examination was inadequate, or that the Veteran's disability has increased in severity since this examination such as to warrant a new examination.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

II. Entitlement to an Earlier Effective Date for an Increased Rating

As a preliminary matter, it is necessary to clarify the procedural history of this matter.  The Veteran originally submitted a claim for compensation for chronic enterocolitis, which was received by the RO on June 28, 2011.  Pursuant to this claim, a May 2013 rating decision granted service connection for chronic enterocolitis with a 30 percent disability evaluation, effective June 28, 2011.  Within one year of this decision, the Veteran submitted a compensation claim form dated July 8, 2013, which was not date stamped until April 10, 2014 by the RO, which listed "intestinal ulcers" as a condition for which the Veteran sought compensation.  

Subsequent communication from the Veteran and statements from a private medical professional indicate that the Veteran was misdiagnosed with chronic enterocolitis, and instead had a diagnosis of ulcerative colitis dating back to 2010.  These additional statements were received more than one year after the May 2013 rating decision.  A subsequent October 2014 rating decision granted service connection for ulcerative colitis with a 60 percent evaluation, effective September 13, 2014.  In a November 2014 Notice of Disagreement, the Veteran specifically disagreed with the effective date of the 60 percent evaluation, contending that it should have been effective June 28, 2011.  A June 2016 Statement of the Case awarded an earlier effective date of August 27, 2014 for the award of a 60 percent evaluation under the Diagnostic Code for ulcerative colitis. 

Having reviewed the record and the medical distinction between chronic enterocolitis and ulcerative colitis, the Board finds that the Veteran's July 2013 compensation claim, date stamped April 2014, constitutes an attempt by the Veteran to notify the RO of either an error in the original diagnosis or a progression of the disease.  See 38 C.F.R. § 4.13, 4.125 (2008); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  A review of medical literature indicates that enterocolitis is an inflammation of the digestive tract, including the small and large intestine.  According to the Mayo Clinic, ulcerative colitis leads to inflammation and ulcers in the large intestine.  As a result, resolving reasonable doubt in favor of the Veteran, the Board interprets the July 2013 compensation claim referencing "intestinal ulcers" as an indication of a misdiagnosis or progression of the disease.  As such, the Veteran submitted new evidence within one year of the May 2013 rating decision, and it did not become final.  As a result, the period on appeal dates back to the original effective date of service connection, June 28, 2011.

Disability Ratings Generally

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The Schedule is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When two evaluations are potentially applicable, VA will assign the higher evaluation when the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  VA will resolve reasonable doubt as to the degree of disability in favor of the Veteran.  38 C.F.R. § 4.1.  If the evidence for and against a claim is in equipoise, the claim will be granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56   (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3. 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  As a result, a complete medical history of the Veteran is required for a ratings evaluation.  This is in order to protect claimants against adverse decisions based on a single, incomplete, or inaccurate report, and to enable VA to make a more precise evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, VA has a duty to acknowledge and consider all regulations which are potentially applicable, and to explain the reasons and bases for its conclusions. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Hart v. Nicholson, 21 Vet. App. 505, 509 (2007).  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id.   

As previously noted, the Veteran was originally granted service connection with a 30 percent evaluation for chronic enterocolitis, effective June 28, 2011.  This is the scheduler maximum under Diagnostic Code 7326, the code specific to chronic enterocolitis.  38 C.F.R. § 4.114.  The Veteran was subsequently rated under Diagnostic Code for 7323, specific to ulcerative colitis, with an evaluation of 60 percent effective August 27, 2014.  38 C.F.R. § 4.114.  The Veteran has specifically asserted that the 60 percent disability rating for ulcerative colitis should date back to June 28, 2011.

The Veteran has submitted an August 2014 letter from a private medical professional stating that the Veteran was diagnosed with ulcerative colitis in 2010.  A July 2012 letter from the same medical professional also asserts that the Veteran currently has ulcerative colitis, and has had a confirmed diagnosis since a May 2010 colonoscopy.  An April 2011 private treatment record documents that the Veteran underwent a colonoscopy six months before, which was said to have shown colitis, although biopsy was not consistent with this diagnosis.  However, a May 2011 final coloscopy report confirms a diagnosis of ulcerative colitis.  June 2011 and November 2011 private treatment notes document mildly active colitis.  

Accordingly, the Board accepts the Veteran's assertion that he has had a diagnosis of ulcerative colitis dating back until at least June 28, 2011.  As a result, the Board will now turn to whether an evaluation in excess of 30 percent is warranted for the period prior to August 27, 2014.

Diagnostic Code 7323 pertains to ulcerative colitis and provides for a 10 percent evaluation for moderate ulcerative colitis with infrequent exacerbations.  A 30 percent evaluation requires moderately severe ulcerative colitis with frequent exacerbations. A 60 percent evaluation is warranted for severe ulcerative colitis with numerous attacks a year and malnutrition and health only fair during remissions.  A 100 percent evaluation is warranted for pronounced ulcerative colitis resulting in marked malnutrition, anemia, and general debility or with serious complication as liver abscess.  38 C.F.R. § 4.114, Diagnostic Code 7323.

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

A June 2011 private treatment record reports that the Veteran is well nourished and developed.  The assessment states that the Veteran's ulcerative colitis will need to be treated more aggressively.  The Veteran reported having diarrhea with up to 8 bowel movements per day, with some weight loss.  The Veteran was on Asacol and Entocort daily, but pain still persisted.  The Veteran reported abdominal pain, bloody stool, diarrhea, indigestion, rectal bleeding, gas, and bloating.  There were no liver complications or anemia.  

A November 2011 private treatment note documented similar symptoms.  The Veteran reported 3 to 4 loose stools per day, a little more formed then previously.  He reported feeling as though he may have a bowel movement at times, but that it is only gas.  

The July 2012 letter from a private medical professional reported that the Veteran's ulcerative colitis had resulted in "an extensive history of severe abdominal pain and altered bowel habits."  It reported that the Veteran had active ulcerative colitis with intermittent diarrhea, abdominal pain, and rectal bleeding.  

An August 2014 letter from that medical professional reported that the Veteran was diagnosed with "severe" ulcerative colitis in 2010.  The Veteran had been on multiple different medications, including immunosuppressives.  The Veteran continued to experience abdominal distress, bloating, and alternating diarrhea and constipation.  The Veteran's symptoms were reported to be "quite debilitating" and required major adjustments to many activities of daily living.

An August 2014 Disability Benefits Questionnaire submitted by the Veteran, documents the Veteran as presenting with weight loss, severe abdominal pain, diarrhea, and rectal bleeding.  It reports that the Veteran was hospitalized and diagnosed with severe ulcerative colitis by colonoscopy in May 2010.  The Veteran was taking Lialda and Azathiopine.  The Veteran was diarrhea weekly, with 8 to 15 bowel movements per day with alternating diarrhea and constipation.  There was increased urgency to defecate.  The Veteran had more or less constant abdominal distress and also fatigue.  The Veteran was noted to have only fair health during remissions and general debility.  

A February 2016 VA examination documents diarrhea and approximately 20 bowel movements per day.  There was alternating diarrhea and constipation, abdominal distension, and occasional blood in the stool.  Episodes of bowel disturbance with abdominal distress were reported, with more or less constant abdominal distress.  There were episodes of exacerbations and/or attacks of the condition.  There was minor weight loss.  Health was noted as only fair during remission and general debility.  

When considering the medical and lay evidence of record, the Board finds that an effective date of June 28, 2011 for the increased rating of 60 percent is warranted.  While the manifestations of the Veteran's ulcerative colitis appear to have varied to some degree during this period, statements from the Veteran's private medical provider suggest that the symptoms have remained severe from the date of original diagnosis.  While the Board notes that there is no objective medical evidence of malnutrition during this time period, when contemplating the totality of the other manifestations of the Veteran's ulcerative colitis, the Board finds that the Veteran's symptoms more nearly approximate the criteria consistent with a 60 percent disability rating for the entire period.  This is consistent with VA's determination to handle cases affected by change in medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and regulations governing disability compensation and pension.  See 38 C.F.R. § 3.344  (a).

In reaching this finding, the Board notes that the Veteran's contention has been specific to the effective date of the 60 percent increased evaluation.  Alternatively, the Veteran has not directly asserted that a disability rating in excess of 60 percent has been warranted at any time.  After a review of all the medical and lay evidence of record, the Board confirms that a disability evaluation in excess of 60 percent for the Veteran's ulcerative colitis is not warranted for any period.  At no time has the Veteran's ulcerative colitis been pronounced, resulting in marked malnutrition, anemia, and general debility, or with serious complication as liver abscess.  The Board notes that recent examinations have recorded "general debility."  However, there is no indication of anemia and at the most recent February 2016 VA examination, the Veteran had lost only 5 pounds from his baseline weight of 234 pounds.  The criteria under Diagnostic Code 7323 are conjunctive, not disjunctive.  Thus, all criteria must be met.  Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (use of conjunctive and in provision meant that all conditions listed must be met).

In making this determination, the Board has not overlooked the Veteran's statements with regard to the severity of his disability during this period.  The Veteran is competent to report on factual matters of which she had firsthand knowledge, e.g., experiencing pain; and the Board finds that the Veteran's reports have been credible. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

Extra-schedular Evaluation

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extra-schedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected conditions on appeal are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's ulcerative colitis with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The functional impairment accounted for in the rating criteria, specifically the severity associated with the condition and its manifestations, adequately account for the Veteran's disability.  The Veteran reported that he teleworked from home in part because of the need for frequent access to rest facilities.  Nevertheless, the colitis disability has not been shown to be a marked impairment of his capacity to continue gainful employment.  Thus, the Veteran's current schedular rating under the general rating criteria is adequate to fully compensate him, including for his occupational impairment resulting from such disability.

Finally, the Board notes that a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, the Veteran or his representative have not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.  See Yancy v. McDonald, 27 Vet. App 484 (2016). Accordingly, this is not an exceptional circumstance in which extra-schedular consideration is warranted under Johnson.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321 (b) (1) is not warranted.





ORDER

Entitlement to an effective date of June 28, 2011, for the increased evaluation of 60 percent for service-connected ulcerative colitis is granted.
  

REMAND

The Board notes that the Veteran has not been afforded a VA examination with a corresponding medical opinion regarding the etiology for the disorders for which service connection is sought in this appeal.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A (d); 38 C.F.R. § 3.159 (c)(4).  The threshold for determining a possibility of a nexus to service is a low one.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

With respect to the orthopedic disorders, headaches, and eye disorder, the Veteran has asserted that these are the result of his participation on the U.S. Army boxing team.  The Veteran reported an extensive history of training and competitive matches; however the service records do not confirm the activity or the periods of time on active duty involved.  Service treatment records also are silent for treatment of acute injuries.  Although the Veteran reported that sports competitors rarely sought medical treatment, military physical examinations and associated history questionnaires do not refer to a long history of boxing activity.  The Veteran submitted a statement suggesting that his disorders may be related to an incident when he was struck by the blast door of a rocket launcher in 2000.  The Veteran has also asserted that his right hip disorder is secondary to his service-connected right knee disorder.  

The Veteran has also submitted private medical records suggesting that his claimed tinea versicolor may be related to his service-connected ulcerative colitis.  

The Veteran does not appear to have provided a specific assertion as to how his claimed stomach disorder is related to military service, but given that the Veteran is service-connected for ulcerative colitis, the Board finds that clarification of a diagnosis and an opinion on the etiology of any diagnosed condition is appropriate.

The Board finds that appropriate VA examinations are warranted in order to clarify the diagnoses regarding each claimed condition and to determine the etiology of any such diagnoses.  See McLendon, supra.  Additionally, the Veteran reported to one VA examiner that he had been diagnosed with rheumatoid arthritis that may overlap with his claimed joint disorders.  In determining that VA examinations are necessary, the Board acknowledges the private medical evidence submitted by the Veteran refer to the Veteran's reports of an extensive boxing career that is not well supported in service records.  Nevertheless, the Veteran's reports are sufficient to warrant VA examinations and are necessary in order to clarify the specific diagnoses and provide additional medical opinions.

Accordingly, the case is REMANDED for the following action:

1. Confirm any dates of ACDUTRA or INACDUTRA during the Veteran's service in the National Guard to include on duty participation in Olympic competition in 1999, and obtain any associated service treatment records.

2. Send notice to the Veteran requesting that he identify any additional private or VA treatment records.  Request that he forward any additional records to VA to associate with the claims file or provide VA with authorization to obtain such records.  Request that the Veteran provide any evidence of the periods of time and nature of his boxing activities while on duty such as evaluations, awards, or certificates of competition.  

If the Veteran is receiving regular VA treatment, obtain the updated medical records and associate them with the claims file.

3. Thereafter, schedule the Veteran for VA examinations with respect to his service connection claims for a bilateral eye disorder, bilateral hand disorder, right heel disorder, right hip disorder, headaches, left knee disorder, tinea versicolor, stomach disorder, bilateral wrist disorder, and chronic severe joint and muscle pain.  

The examiner(s) are requested to provide specific diagnoses for each claimed disorder, and provide an opinion regarding the etiology of each diagnosed disorder.

The claims file must be made available to and be reviewed by the examiner(s) in conjunction with the examination(s).  Any evaluations, studies, or tests deemed necessary by the examiner should be performed and any such results must be included in the examination report. 

Based on a review of the record, the examiner(s) are asked to provide a medical opinion as to:

a) Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed disorder is causally or etiologically related to the Veteran's service, to include any period of ACDUTRA or INACDUTRA during his service in the National Guard.  The examiner(s) should specifically reference the Veteran's assertion that his disorders are related to his participation on the U.S. Army boxing team.

b) Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed right heel disability was caused by, or is aggravated by any service-connected disability, to include the Veteran's service-connected left heel disability. 

If any service-connected disability aggravates a right heel disability, the examiner should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. § 3.310 (a); Allen v. Brown, 7 Vet. App. 439 (1995).

c) Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed right hip disability was caused by, or is aggravated by any service-connected disability, to include the Veteran's service-connected right knee, right hamstring, and back. 

If any service-connected disability aggravates a right hip disability, the examiner should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. § 3.310 (a); Allen v. Brown, 7 Vet. App. 439 (1995).

d) Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed left knee disability was caused by, or is aggravated by any service-connected disability, to include the Veteran's service-connected right knee. 

If any service-connected disability aggravates a left knee disability, the examiner should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. § 3.310 (a); Allen v. Brown, 7 Vet. App. 439 (1995).

The examiner should specifically address any relevant service treatment records, private medical records, or other potentially relevant medical or lay evidence, including the statements from the Veteran.

The examiner is reminded that the lack of contemporaneous medical records does not by itself refute the credibility of the Veteran's assertions.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Note that the lack of documented treatment in service and thereafter, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and any currently diagnosed disabilities.

A complete rationale for all opinions is required.  If an opinion cannot be expressed without resort to speculation, the physician should so indicate and discuss why an opinion is not possible, to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

4. After undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


